PER CURIAM.
Mr. Nowling appeals his judgment and sentence for capital sexual battery. We affirm his judgment without discussion. We affirm his sentence, but remand for a determination of jail credit. Although the trial court determined that Mr. Nowling was entitled to jail credit, the portion of the sentence form concerning the amount of jail credit was left blank. The record is silent as to the number of days the trial court intended to grant, and the parties have not agreed upon an appropriate credit.
Affirmed in part, and remanded for determination of jail credit.
LEHAN, C.J., and PATTERSON and ALTENBERND, JJ., concur.